cca_2018021509541026 id uilc number release date from sent thursday date am to cc bcc subject sec_956 - treatment of cfc obligations to related us persons you asked whether in calculating the amount of united_states_property held by a cfc under sec_956 the amount of an obligation of a united_states_person held by the cfc as determined under sec_956 may be reduced by obligations of the cfc held by a different united_states_person if that person is a member of the same u s consolidated_group under sec_1501 as we discussed obligations of the cfc do not reduce the amount of an obligation held by the cfc on each quarterly measurement date this is the case even if the cfc obligation is held by the same u_s_person that borrowed under the u s obligation held by the cfc if however settling journal entries are made to reflect actual extinguishment or reduction of the amount of the obligation held by owed to the cfc eg with corresponding journal entries increasing the amount owed by the united_states_person to one of its wholly- owned u s subsidiaries and reducing the amount owed to the cfc by that same subsidiary before the quarterly measurement date then such reduction or extinguishment is taken into account see 87_tc_548 in contrast journal entries that do not in fact cause a reduction or extinguishment of the u s person’s obligation to the cfc cannot reduce the cfc’s investment in u s property for purposes of sec_956 the accounting system you described wherein each affiliate used a single account that simply kept a running total of the aggregate amount due to or from all affiliates with no specific identification of the amounts due to or from any particular affiliate or the repayment of any amounts to or from a particular affiliate did not reduce the liability of the u_s_person to the cfc by the amount of the obligations of the cfc accordingly the accounting system that you described is distinguishable from the cash management accounting system described in gulf oil ----------------------------- ------------------ -------------------------------------------------- ------------------ -----------------------------------------------------
